KEN PAXTON
                                    ATTORNEY GENERAL OF TEX.AS



September 28, 2015




The Texas Constitution and sections 402.042 and 402.043 of the Government Code irant the
attorney general authority to issue attorney general opinions. An attorney general opinion is a
written interpretation of existing law. The development of an attorney general opinion is an
involved and thorough process involving many layers of comprehensive review. Attorney general
opinions do not necessarily reflect the attorney general's personal views, nor does the attorney
general in any way "rule" on what the law should say. As have those that have come before it,
this administration strives to craft opinions with the greatest level of legal accuracy and without
any hint of impropriety.

 By its very nature, the. attorney general opinion process invites a variety of legal issues to be
  brought before our office for analysis and review. The questions asked are outside the scope of
  this office's control, and some of the questions to be addressed may raise actual or perceived
  conflicts of interest" for the Attorney General and his staff. Consistent with applicable statutes and
  rules, staff members involved in the opinion process must recuse themselves from matters in which
  there may exist an actual or perceived conflict of interest. Accordingly, pursuant to section
. 402.001 of the Government Code, I delegate my signature authority in the attorney general opinion
  process to the First Assistant Attorney General, Charles E. Roy, for those opinions in which I may
  have an actual or perceived conflict of interest or in which my involvement gives even the
  appearance of impropriety. Any such opinion signed by the First Assistant under this delegation
  carries the full force of an attorney general opinion.

Very truly yours,



~?~
KEN PAXTON
Attorney General of Texas
December 21, 2015



The Honorable Glenn Regar
Texas Comptroller of Public Accounts
Post Office Box 13528
Austin, Texas 78711-3528

Dear Comptroller Regar:

In the process of reviewing this matter, this office concludes there could be an actual or
perceived conflict of interest such that the Attorney General has recused himself from any
participation on the matter. Accordingly, pursuant to Government Code section 402.001 and the
authority delegation issued by the Attorney General on September 28, 2015, the First Assistant
Attorney General will sign this opinion. Any such recusal is intended to go beyond the letter and
spirit of the governing law and rules in order to avoid even the appearance of impropriety and to
demonstrate our ongoing commitment to the highest ethical standards.




Charles E. Roy
First Assistant Attorney General

CER:lly
                                              December 21, 2015



The Honorable Glenn Regar                                    Opinion No. KP-0048
Texas Comptroller of Public Accounts
Post Office Box 13528                                        Re: Effect of the Governor's vetoes of the
Austin? Texas 78711-3528                                     General Appropriations Act (RQ-0047-KP)

Dear Comptroller Regar:

        .You ask for an opinion "on the effect of certain parts of the Governor's veto proclamation
for House Bill 1, the General Appropriations Act," enacted during the Eighty-fourth Legislature. 1
Request Letter at 1. Article 4, section 14 of the Texas Constitution authorizes the Governor to
veto items of appropriation:

                 If any bill presented to the Governor contains several items of
                 appropriation he may object to one or more of such items, and
                 approve the other portion of the bill. In such case he shall append
                 to the bill, at the time of signing it, a statement of the items to which
                 he objects, and no item so objected to shall take effect.

TEX. CONST. art. IV,§ 14.

        The Texas Supreme Court has twice taken the opportunity to construe this provision. In
Fulmore v. Lane, 140 S.W. 405 (Tex. 1911), the Court addressed the Thirty-second Legislature's
appropriations bill, wherein it appropriated to the Attorney General's department "the sum of
eighty-three thousand and one hundred and sixty ($83, 160) dollars, to be expended during the two
fiscal years ending August 31, 1912, and August 31, 1913." Id at 407. Below this general
statement in the appropriations bill, the sum of $83,160 was divided and placed in separate
columns, "one for $41,5 80 available for the year ending August 31, 1912, and a like sum for the
year ending August 31, 1913." Id. at 410. In his veto message, the Governor "vetoed the lump
sum of $83,160 appropriated to the Attorney General's department" and further explained that
"[b]y striking out the lump appropriation and the words describing the same, and the appropriation
of $41,580 for the second year, the sum of $41,580 is left subject to the use of the Attorney
General[.]" Id. at 408. Contrary to the argument that the Legislature made only one item of
appropriation in the sum of $83,160, the Court held that "there were two items of appropriation

         1
          Letter from Honorable Glenn Hegar, Tex. Comptroller of Pub. Accounts, to Honorable Ken Paxton, Tex.
Att'y Gen. at 1 (Aug. 26, 2015), https://www.texasattomeygeneral.gov/opinion/requests-for-opinion-rqs (hereinafter
"Request Letter"); see General Appropriations Act, 84th Leg., R.S., ch. 1281, § 1, 2015 Tex. Gen. Laws 4343
(hereinafter the "Act"); Veto Message of Gov. Abbott, Tex. H.B. 1, 84th Leg., R.S. (2015) (located at 2015 Tex.. Gen.
Laws 5298-5307) (hereinafter "Proclamation").
The Honorable Glenn Regar - Page 2             (KP-0048)



for the Attorney General's department." Id. at 411. Thus, the Governor lawfully vetoed the
appropriation for the second year but "left available the item of $41,580 appropriated for the first
fiscal year." Id. With regard to the Governor's striking of the lump sum of $83,160, the Court
explained that such clause "was surplusage and its elimination in no manner affected either of the
two items of appropriation." Id.

         In Jessen Associates v. Bullock, 531S.W.2d593 (Tex. 1975) (orig. proceeding), the Court
address~d the Governor's attempt to veto a rider to the appropriations bill that authorized the
construction of certain enumerated projects by the Board of Regents of the University of Texas
System. Id at 596-97. In analyzing whether the specific rider in question was an "item of
appropriation" and thereby subject to the Governor's veto, the Court explained that "if the
provision which the Governor attempted to veto . . . is merely language qualifying an
appropriation, or directing its uses, then the veto is of no effect." Id. at 598. On the other hand,
"[w]here a certain provision designates a specified purpose and the amount to be used theref9r, it
is an item of appropriation even though it may be included in a larger, more general item." Id. at
599. Concluding that the rider did not itself set aside any funds, the Court held that the "Governor
... exceeded the power granted to him ... in attempting to veto the rider." Id. at 600.

        While the Court in Jessen concluded that the particular rider in question was not an
appropriation, opinions from prior attorneys general have emphasized that riders are not immune
from the Governor's veto if they include "items of appropriation." See Tex. Att'y Gen. Op. No.
0-3685 (1941) at 3 ("a rider of this type constitutes an item of appropriation ... and is subject to
the veto power of the Chief Executive"). "The Governor has no authority to veto a rider in an
appropriation bill unless it is in itself an item of appropriation." Tex. Att'y Gen. Op. No. M-1199
(1972) at 2 (emphasis added). "No particular form, or method, or verbiage, is required to constitute
an item of appropriation." Tex. Att'y Gen Op. No. 0-3685 (1941) at 2. It is with these authorities
and principles in mind that we consider your specific questions concerning the Governor's vetoes
of the Eighty-fourth Legislature's General Appropriations Act.

        I.     Texas Facilities Commission

        Your first and second sets of questions concern the Governor's veto of provisions in the
Act relating to certain funds for the Facilities Commission. Request Letter at 5-7. In particular,
for the fiscal year ending August 31, 2016, the Act allocates to the Facilities Commission
$983,665,000 for construction of buildings and facilities, listing seven specific projects and a
corresponding amount for each. See Act, art. I-42 at 4397. The Governor struck three of those
projects and their corresponding amounts from the Act: $132,000,000 for the G. J. Sutton Building
Replacement, $26,000,000 for the Elias Ramirez State Office Building - New Parking Garage,
and $5 7,995, 000 for acquisition and relocation of the Department of Motor Vehicles Headquarters.
Proclamation at 5300-01; Act, arts. I-41 & I-42 at 4396-97 (3.e.(5)-(7)). The Act states thatthese
amounts "shall be expended only for the purposes shown and are not available for expenditure for
other purposes." Act, art. I-41at4396 (3.). These three allocations therefore set aside funds for a
specified purpose and are items of appropriation. See Jessen, 531 S.W.2d at 599. The Governor's
veto of said items results in those funds not being appropriated to the Facilities Commission. See
TEX. CONST. art. IV, § 14 ("no item so objected to shall take effect").
The Honorable Glenn Regar - Page 3                       (KP-0048)



      ·The Legislature did not allocate separate funds for these projects for the fiscal year ending
August 31, 2017; however, the Act includes, and the Governor struck, the unexpended balance
appropriation for each of these projects. 2 Act, art. I-42 at 4397 (4.); Proclamation at 5301. Because
the Governor's veto nullifies the appropriations for the fiscal year ending August 31, 2016, no
unexpended balances of the appropriations would occur for the following fiscal year, and the
Governor's striking of these appropriations is likely an acknowledgment of that fact. See Tex.
Att'y Gen. Op. No. MW-51 (1979) at 6 (concluding that two provisions appropriating unspent
balances were items of appropriation subject to the Governor's veto).

        As you note, these specific items of appropriation vetoed by the Governor were included
as part of larger sums allocated earlier in the Act. See Request Letter at 6. The Texas Supreme
Court explained in Jessen that "[w]here a certain provision designates a specified purpose and the
amount to be used therefor, it is an item of appropriation even though it may be included in a
larger, more general item." Jessen, 531 S.W.2d at 599. The Act allocates $1,288,649,445 to the
Facilities Commission. Act, art. I-39 at 4394. The Act then divides this sum into four "Goals,"
which each include one or more "Strategies." Id. Goal A addresses "Facilities Construction and
Leasing," and Strategy A.2.1. allocates $988,291,706 for Facilities Design and Construction. Id.
You question whether that Strategy should be reduced by the amount of the vetoed appropriations.
Request Letter at 6. Language in the Act indicates that at least two of the amounts vetoed were
included in the previously articulated Strategy A.2.1. Act, art. I-46 at 4401 (20., 22.) (stating that
included in the amounts appropriated in Strategy A.2.1 were the appropriations for the Department
of Motor Vehicles Headquarters and the G.J. Sutton Building Replacement). And both the amount
of funds allocated to Strategy A.2.1 and the Strategy's stated purpose indicate that it likely includes
the specific funds appropriated for the three projects that were vetoed by the Governor. 3 Act, art.
I-39 at 4394. Regardless of which Strategy the Legislature intended for the specific appropriations
at issue, however, the effect of the Governor's veto is to reduce by $215,995,000 the funds
appropriated to the Facilities Commission by the Act.

        With regard to vetoes, the Governor's "authority is purely negative." Fulmore, 140 S.W.
at 412. An effective veto nullifies the setting aside of an amount of funds for a specific purpose.
If additional funds apart from what was vetoed by the Governor are available, and if authority
outside of the veto permits expenditure of those funds for a given purpose, an agency is likely
authorized to spend its other funds accordingly. In this particular instance, however, the Act
provides that the funds appropriated to the Facilities Commission for capital budget items "shall
be expended only for the purposes shown." Act, art. I-41at4396 (3.). Because the three purposes
at issue are now struck from the Act by virtue of the Governor's veto, funds appropriated to the




         2
           See Act, art. IX-26 at 5191 (Sec. 6.01) ("A reference in this Act to 'unexpended balance' or 'UB' is a
reference to the unobligated balance of an amount appropriated by this Act for the fiscal year ending August 31, 2016,
unless another meaning is clearly indicated.").

           3
             The total sum of appropriations for the seven projects listed is $983,665,000, see Act, art. I-42 at 4397
(3 .e.(7)), and Strategy A.2.1. is the only Facilities Commission Strategy that was allocated funds that equal or exceed
that amount. Act, art. I-39 at 4394 (A.).
The Honorable Glenn Hegar - Page 4                (KP-0048)



Facilities Commission by the Act for capital budget items may not be used for the three vetoed
projects.

        You also ask about the Governor's veto of Riders 20 and 22. See Request Letter at 6.
These Riders are duplicative of the appropriations vetoed by the Governor for acquisition and
relocation of the Department of Motor Vehicles Headquarters and for the G. J. Sutton Building
Replacement. See, e.g., Act, art. I-46 at 4401 (20.) ("Included in the amounts appropriated to the
Texas Facilities Commission, in Strategy A.2.1, Facilities Design and Construction, is
$57,995,000 in Revenue Bond Proceeds in fiscal year 2016 for acquisition and relocation to a new
headquarters space for the Texas Department of Motor Vehicles[.]"). Upon his decision to veto
those items, Riders 20 and 22 became surplusage, and the striking of these paragraphs simply
reinforces the veto of the capital budget items and corresponding reduction of funds disc;:ussed
above.

        II.     Texas Department of State Health Services

        Your third set of questions relates to the Governor's veto of funds for the Department of
State Health Services ("Department"). Request Letter at 7-8. Under Strategy B.2.3., the Act
allocates $127,656,512 for fiscal year 2016 and $127,656,510 for fiscal year 2017, for community
mental health crisis services. Act, art. II-48 at 4499 (B.2.3). The Act subsequently provides that
"[o]ut of funds appropriated above in Strategy B.2.3 . . . , the Department . . . shall allocate
$1,743,000 in each fiscal year of the 2016-17 biennium in General Revenue to be used only for
the purpose of conducting a jail-based restoration of competency pilot program." Act, art. II-72 at
4523 (70.) (emphasis added). From this language, the Governor struck "in each fiscal year."
Proclamation at 5301.

        Similar to the appropriation addressed by the Texas Supreme Court in Fulmore, the clear
intent of the Act is to set aside $1, 743, 000 for fiscal year 2016 and $1, 743, 000 for fiscal year 201 7
to be used solely for a jail-based restoration of competency pilot program. See Fulmore, 140 S.W.
at 407 (addressing an appropriations act stating "there is hereby appropriated the sum of eighty-
three thousand and one hundred and sixty ($83,160.00) dollars, to be expended during the two
fiscal years ending August 31st, 1912, and August 31st, 1913 "). The language of the Act therefore
sets aside two separate amounts of funds for a specific purpose, or establishes "two items of
appropriation." Id. at 410. The Governor vetoed one of those items, the effect of which is to
reduce the Department's appropriated funds by $1,743,000 for the biennium.

        You ask from which fiscal year that amount should be eliminated. Request Letter at 8.
The Texas Supreme Court has explained that in determining the effect of a veto, we review the
Governor's veto message as a whole. Fulmore, 140 S.W. at 411. By striking the language "each
fiscal year" and explaining that he intended to veto "one year of this appropriation," it is clear that
the Governor intended to spread the $1,743,000 item of appropriation over the biennium.
Proclamation at 5301. Thus, the effect of the veto is to strike the appropriation for fiscal year
2017, while preserving the fiscal year 2016 appropriation. The Act authorizes any unexpended
balance remaining on August 31, 2016, to be "appropriated for the same purposes in fiscal year
2017." Act, art. II-65 at 4516 (39.). Because the Act explains that the funds allocated for this
program were included in Strategy B.2.3, a proper accounting would reduce Strategy B.2.3 by
The Honorable Glenn Hegar - Page 5                    (KP-0048)



$1,743,000. Act, art. II-72 at 4523 (70.); Proclamation at 5301. If additional funds apart from the
$1,743,000 vetoed by the Governor are available, and if authority outside of the veto permits
expenditure of those funds for a jail-based restoration of competency pilot program, the
Department is likely authorized to spend its other funds accordingly. 4

        III.     Texas Education Agency

        Your fourth set of questions asks about the Governor's veto of the following provision:

                 Out of funds appropriated above, the Texas Education Agency shall
                 allocate funds for the purpose of paying membership fees to the
                 Southern Regional Education Board, estimated to be $193,000 per
                 fiscal year.

Act, art. III-18 at 4609 (61.); Proclamation at 5302; Request Letter at 8. This provision sets aside
funds - an estimated $193,000 per fiscal year- for the purpose of paying membership fees to a
particular organization. The fact that the provision does not articulate a fixed sum does not
preclude this from being an item of appropriation. As an opinion from this office previously
concluded, a provision "may constitute a sufficient appropriation although it does not name a
certain sum or a maximum sum." Tex. Att'y Gen. Op. No. 0-3685 (1941) at 2 (opining that an
uncertain sum appropriated for salaries, travel and other necessary expenses was an item of
appropriation subject to the Governor's veto). Because the provision sets aside funds for a
particular purpose, it constitutes an item of appropriation, and the Governor's veto of this item has
the effect of reducing the agency's lump-sum appropriation by $193,000 each fiscal year.

        The provision does not identify from which Strategy the appropriation is derived, so a
determination as to which Strategy should be reduced by this veto will need to be made by the
Comptroller in consultation with the Texas Education Agency and the Legislative Budget Board.
If additional funds apart from the $193,000 per fiscal year vetoed by the Governor are available,
and if authority outside of the veto permits expenditure of those funds for membership fees to the
Southern Regional Education Board, the Texas Education Agency is likely authorized to spend its
other funds accordingly.

        IV.      Texas Water Development Board

        Your fifth set of questions concerns the Governor's striking of funds allocated to the Water
Development Board. Request Letter at 9. In particular, the Act provides for and the Governor
struck the following provision:

                 Included in amounts appropriated above in Strategy A.3.1 Water
                 Conservation and Assistance, is $1,000,000 in fiscal year 2016 from
                 General Revenue for the purpose of providing grants to water

         4Unlike the Governor's veto of the Facilities Commission's capital budget items discussed above, the

Governor's veto of funds appropriated to the Department does not itself impact the use of any of the Department's
other available funds.
The Honorable Glenn Regar - Page 6                       (KP-0048) ·



                 conservation education groups. The Water Development Board
                 shall award the grants through a competitive process, which may
                 require grant applicants to provide private matching funds. Any
                 unexpended balances as of August 31, 2016 in funds appropriated
                 for this purpose are appropriated for the same purpose in the fiscal
                 year beginning September 1, 2016.

Act, art. VI-59 at 5030 (20.) (emphasis added); Proclamation at 5303. The clear intent of this
provision is to set aside $1,000,000 for the purpose of providing grants to water conservation
education groups. It is therefore an item of appropriation subject to the Governor's veto. The
effect of the Governor's veto is to reduce by $1,000,000 the total sum appropriated to the Water
Development Board for fiscal year 2016. Because the Governor's veto nullifies the appropriation
for the 2016 fiscal year, no unexpended balance of the appropriation will occur during the
following year. The Act explains that the funds allocated for these grants were included in Strategy
A.3.1, and a proper accounting would thereby reduce Strategy A.3.1 by $1,000,000. Act, art. VI-
59 at 5030 (20.). If additional funds apart from the $1,000,000 vetoed by the Governor are
available, and if authority outside of the veto allows the Board to provide grants to water
conservation education groups, the Board is likely authorized to spend its other funds accordingly.

         V.       State Universities and Colleges

        You next ask about the Governor's striking of funds for four state universities and one
community college. Request Letter at 9-14. In particular, the Act provides for and the Governor
struck the following allocations: (1) $2,500,000 for each fiscal year to the University of Texas at
Austin for identity theft and security; (2) $137,577 for each fiscal year to Texas A&M University
for an international law summer course; (3) $1,000,000 for each fiscal year to Tarleton State
University for the Center for Anti-Fraud, Waste, and Abuse; (4) $500,000 for each fiscal year to
Stephen F. Austin State University forthe Waters of East Texas Center; and (5) $100,000 for each
fiscal year to Del Mar College for a maritime museum. Act, art. III-66 at 4657 (C.2.8.); art. III-87
at 4678 (C.1.1); art. III-94 at 4685 (C.3.2); art. III-131at4722 (C.3.4); art. III-200 at 4791 (0.2.1.).

         Regardless of whether the allocations are labeled as informational, Strategies, or riders, if
 they set aside funds for a specific purpose, they are "items of appropriation." In each of these
 allocations, the Legislature provides for an amount of money to be set aside for a specific purpose. 5
 These five allocations are therefore items of appropriation. The Governor's vetoes are valid and
.reduce each institution's lump-sum appropriation by the corresponding amount struck for each


         5
          See Act, art. IIl-68 at 4659 (9.) ("Amounts appropriated above include $5,000,000 in General Revenue for
the 2016-17 biennium to provide research and education in the areas of identity management, protection, security, and
privacy, and to develop solutions to identity problems for businesses, adults, and children at The Center for Identity
at the University of Texas at Austin."); art. IIl-88 at 4679 (4.) (providing that the funds allocated to Texas A&M
University "will be used for the International Summer Course"); art. III-95 at 4686 (6.) (providing that the funds
allocated to Tartleton State University "will be used for the Center for Anti-Fraud, Waste, and Abuse"); art. III-132 at
4723 (4.) (providing thatthe funds allocated to Stephen F. Austin State University "will be used for the Waters of East
Texas Center"); art. III-207 at 4798 (26.) (providing that the funds allocated to Del Mar College "shall be used for a
maritime museum").
The Honorable Glenn Regar - Page 7                    (KP-0048)



institution. If additional funds apart from those vetoed by the Governor are available, and if
authority outside of the veto allows the educational institutions to spend funds in the manner
provided, the institutions are likely authorized to spend their other funds accordingly.

        VI.      Texas State Securities Board

       Your final set of questions concerns funds allocated to the Securities Board. Request Letter
at 15. The Act provides, and the Governor struck, the following language:

                 Amounts appropriated above include $557,352 in fiscal year 2016
                 and $636,688 in fiscal year 2017 in General Revenue for the purpose
                 of employee merit salary increases contingent upon House Bill
                 2493, cir similar legislation relating to· the classification of the
                 agency as a Self-Directed and Semi-Independent agency, not being
                 enacted.

Act, art. VIII-55 at 5148 (3.); Proclamation at 5304. This provision sets aside $557,352 for fiscal
year 2016 and $636,688 for fiscal year 2017 for the purpose of employee salary increases, and it
therefore constitutes two items of appropriation subject to the Governor's veto. The appropriations
were contingent upon House Bill 2493 or similar legislation not being enacted, which ended up
being the case.                                                      ·

        The Governor's Proclamation ·message in conjunction with this veto states, "[t]his veto
deletes a contingent rider for a bill that did not pass." Proclamation at 5304. Briefing submitted
to this office on behalf of the Securities Board notes that the Governor vetoed a number of
appropriation riders that were contingent on the passage of other legislation that failed to pass. 6
With regard to these other vetoes, the Governor's Proclamation message included the same
explanatory statement provided for the veto of Securities Board funds. Each of the other vetoes,
however, had no meaningful effect on the agency or its appropriations, as the appropriations were
contingent on the passage of a bill that failed, so the appropriations would not have become
effective regardless of the Governor's veto. In this instance, on the other hand, the Securities
Board appropriations were contingent on a bill failing, which did occur, so the appropriations
would have been effective but for the Governor's veto. The briefing suggests that in every other
instance when the Governor intended to affirmatively veto appropriations, the Governor struck the
appropriations language and included an explanation as to why the veto occurred. Brief at 6-8.
While this may be the case, we cannot ignore the clearest intent of the Governor's veto, which is
his striking of the appropriation language and which results in the total sum appropriated to the
Securities Board being reduced by the amounts struck.

       The vetoed provision does not state from which of the Securities Board Strategies the
appropriated funds derive. According to information provided by the Securities Board, however,
the Legislative Budget Board has explained how the vetoed funds were apportioned among the
Board's Strategies, and this could provide a method to account for the vetoed funds. See Securities

         6See Letter from Beth Ann Blackwood, Chair, Tex. State Securities Bd., to Honorable Ken Paxton, Tex. Att'y

Gen. at 3 (Sept. 24, 2015) (on file with the Op. Comm.) (hereinafter "Securities Board Brief').
The Honorable Glenn Regar - Page 8           (KP-0048)



Board Brief at 9. Regardless of which Strategies the Legislature intended for the specific
appropriations at issue, however, the effect of the Governor's veto is to reduce by $557,352 in
fiscal year 2016 and $636,688 in fiscal year 2017 the funds appropriated to the Securities Board
by the Act. If additional funds apart from those vetoed by the Governor are available, and if
authority outside of the veto permits expenditure of those funds for employee merit salary
increases, the Board is likely authorized to spend its other funds accordingly.
The Honorable Glenn Hegar - Page 9            (KP-0048)



                                     SUMMARY

                     Article 4, section 14 of the Texas Constitution authorizes the
             Governor to veto "items of appropriation." The Texas Supreme
             Court has explained that "where a certain provision designates a
             specified purpose and the amount to be used therefor, it is an item
             of appropriation even though it may be included in a larger, more
             general item." The provisions vetoed by the Governor each
             designate a specific purpose and the amount to be used therefor, and
             they are items of appropriation subject to the Governor's yeto.

                     The Governor's authority to veto items of appropriation is
             purely negative. An effective veto nullifies the setting aside of an
             amount of funds for a specific purpose. If additional funds apart
             from what was vetoed by the Governor are available, and if authority
             outside of the vetoed language permits expenditure of those funds
             for a given purpose, an entity is likely authorized to spend its other
             funds accordingly.

                                            Very truly yours,



                                                o~
                                            CHARLES E. ROY
                                            First Assistant Attorney General



BRANTLEY STARR
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee
Assistant Attorney General